PER CURIAM:
John Paul Turner appeals the district court’s order dismissing Turner’s mandamus petition for failure to comply with a prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we deny the motion for leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. In Re: Turner, No. 7:06-mc-00026-SGW (W.D.Va. May 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.